DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments in response
2.	Applicant's arguments filed on 02/24/2022 have been fully considered but they are not persuasive.  The examiner respectfully responds to the REMARKS below.
3.	Regarding Claim 1, the applicant argues that Sartori fails to disclose that the resource allocation message defines an allocation of bit positions associated with an acknowledgement of information units received from the plurality of other communication devices in a combined acknowledgement information unit, and Sartori also fails to disclose that the communication device is configured to transmit a combined acknowledgement information unit in response to a reception of information units from a plurality of other communication devices using the allocation of bit positions defined in the resource allocation message.
Further, the applicant argues that Eberle cannot contribute anything to anticipating or rendering obvious these features of the independent claim 1.  (REMARKS, Page 8)
In response, the examiner points out: In response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, Sartori discloses about UE through Abstract, Fig. 3, UE 302/304. Sartori further discloses through Abstract, paragraphs [0001]-[0006], the paragraph [0003]: Direct device-to-device D2D communication be used to further boost the network capacity.  D2D communication refers to a communication mode between two or more user equipments (UEs) that does not include, or does not always include an access point (AP) in a communication between or among UEs.  Eberle in combination with Sartori discloses wherein the resource allocation message defines an allocation of bit positions associated with an acknowledgement of information units received from the plurality of other communication devices in a combined acknowledgement information unit;  Eberle, Abstract, [0010] It has been discovered that merging a plurality of multicast acknowledgements reduces multicast traffic while preserving information of the plurality of acknowledgements.  Eberle further discloses wherein the communication device is configured to transmit a combined acknowledgement information unit in response to a reception of information units from a plurality of other communication devices using the allocation of bit positions defined in the resource allocation message, Eberle, Abstract, [0010] Each bit position in the single merged acknowledgement represents one of the targets of a multicast.  Setting the bit at each position allows indication of which targets successfully or (unsuccessfully) received the multicast in a single encoding. It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Sartori before the effective filing date of claimed invention with that of Eberle so that to arrive to above stated limitations.  The motivation to combine the teachings of Eberle would discover that merging or combining a plurality of multicast acknowledgements into a single multicast acknowledgement reduces multicast traffic while preserving information of the plurality of acknowledgements. Eberle, Abstract, paragraphs [0003]-[0010].  
	Thus, there is a motivation to combine the teachings of Eberle which contribute to anticipating or rendering obvious the features of the independent claim 1.  The case is not in a condition for allowance.
4.	The interpretation under 35 U.S.C. 112(f) is maintained.  The applicant is advised to improve the claim language clarifying the invention further and avoiding general/generic terms or generality.  The further appropriate amendments and clarification / explanation still required.

 35 USC § 112(f)
Claim Interpretation
5.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

6.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Regarding Claims 1-7, The claim 1 recites the limitation “configured to” with generic place holder device coupled with a function receive.  Further, the claim 1 recites the limitation “configured to” with generic place holder device coupled with a function transmit.
The claim 2 recites the limitation “configured to” with generic place holder device coupled to a function broadcast or multicast.
The claim 3 recites the limitation “configured to” with generic place holder device coupled with a function broadcast.
The claim 4 recites the limitation “configured to” with generic place holder device coupled with a function set bits.
The claim 5 recites the limitation “configured to” with generic place holder device coupled with a function transmit.
The claim 6 recites the limitation “configured to” with generic place holder device coupled with a function transmit.
The claim 7 recites the limitation “configured to” with generic place holder device coupled with a function evaluate.
The above mentioned limitations invoke 35 U.S.C. 112(f).
Per review of specifications, it is not clear what exact structure performs the function of broadcast or multicast, function of set bits, function of evaluate/evaluation.  A clarification is solicited.  Communication device is broad term.  The examiner is interpreting communication device as UE.  It is recommended to specify communication device as communication device can be UE or BS.  Information unit/combined acknowledgement information unit.  The “unit” is generic.

Claim Rejections - 35 USC § 103
7.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
10.	Claims 1-6, and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Sartori et al., (Pub. No.: US 2016/0066337A1), in view of Eberle et al., (Pub. No.: US 2006/0114848 A1).
  
Regarding Claim 1,	 Sartori discloses a communication device, (Sartori, Abstract, Fig. 3, UE 302/304)
wherein the communication device is configured to receive one or more information units from a plurality of other communication devices, (Sartori, Abstract, [0001]-[0006], The paragraph [0003]: Direct device-to-device D2D communication be used to further boost the network capacity.  D2D communication refers to a communication mode between two or more user equipments (UEs) that does not include, or does not always include an access point (AP) in a communication between or among UEs)
wherein the communication device is configured to receive a resource allocation message from a managing communication device, (Sartori, Abstract, paragraphs [0005]-[0006] A first D2D UE indicating resource allocation information for the D2D communication link in a resource allocation message, Fig. 3, [0027]-[0036].  Resource allocation and resource allocation message is also disclosed through Fig. 5, paragraphs [0044], and paragraphs [0087], [0093])
Sartori is not explicit about following:
wherein the resource allocation message defines an allocation of bit positions associated with an acknowledgement of information units received from the plurality of other communication devices in a combined acknowledgement information unit; and
wherein the communication device is configured to transmit a combined acknowledgement information unit in response to a reception of information units from a plurality of other communication devices using the allocation of bit positions defined in the resource allocation message.
However, Eberle in combination with Sartori disclose following:
wherein the resource allocation message defines an allocation of bit positions associated with an acknowledgement of information units received from the plurality of other communication devices in a combined acknowledgement information unit; and  (Eberle, Abstract, [0010] It has been discovered that merging a plurality of multicast acknowledgements reduces multicast traffic while preserving information of the plurality of acknowledgements)
wherein the communication device is configured to transmit a combined acknowledgement information unit in response to a reception of information units from a plurality of other communication devices using the allocation of bit positions defined in the resource allocation message.  (Eberle, Abstract, [0010] Each bit position in the single merged acknowledgement represents one of the targets of a multicast.  Setting the bit at each position allows indication of which targets successfully or (unsuccessfully) received the multicast in a single encoding)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Sartori prior to the effective filing date of an application of the claimed invention with that of Eberle so that wherein the resource allocation message defines an allocation of bit positions associated with an acknowledgement of information units received from the plurality of other communication devices in a combined acknowledgement information unit; and wherein the communication device is configured to transmit a combined acknowledgement information unit in response to a reception of information units from a plurality of other communication devices using the allocation of bit positions defined in the resource allocation message.  The motivation to combine the teachings of Eberle would discover that merging or combining a plurality of multicast acknowledgements into a single multicast acknowledgement reduces multicast traffic while preserving information of the plurality of acknowledgements. (Eberle, Abstract, [0003]-[0010])

Regarding Claim 2,	 The combination of Sartori and Eberle disclose the communication device according to claim 1, wherein the communication device is configured to broadcast or multicast the combined acknowledgement information unit. (Eberle, Figs. 1, [0006]-[0010], Fig. 5, [0025]-[0027] illustrates to merge the acknowledgements, which indicate successful completion of the multicast operation merged acknowledged packet 509.  The entire reference is on multicast.  Fig. 3 illustrates operation of a reliable simultaneous multicast operation)

Regarding Claim 3,	The combination of Sartori and Eberle disclose the communication device according to claim 2, wherein the communication device is configured to broadcast the combined acknowledgement information unit to the other communication devices via a sidelink which does not involve base station.  (Eberle, Figs. 1, [0006]-[0010], Fig. 5, [0025]-[0027] illustrates to merge the acknowledgements, which indicate successful completion of the multicast operation merged acknowledged packet 509.  The entire reference is on multicast.  Fig. 3 illustrates operation of a reliable simultaneous multicast operation, Sartori, Abstract, [0001]-[0006], The paragraph [0003]: Direct device-to-device D2D communication be used to further boost the network capacity.  D2D communication refers to a communication mode between two or more user equipments (UEs) that does not include, or does not always include an access point (AP) in a communication between or among UEs.  The Abstract, and paragraphs [0005]-[0006] disclose about Physical Sidelink Control Channel (PSCCH), The paragraph [0020] discloses a D2D communication link is a direct communication between two devices.  The direct communication link be called a D2D link, a proximity service (ProSe) link, Side link or other applicable term)

Regarding Claim 4,	 The combination of Sartori and Eberle disclose the communication device according to claim 1, wherein the communication device is configured to set bits at bit positions associated with one or more other communication devices from which one or more information units were properly received to a first bit value and to set bits at bit positions associated with one or more other communication devices from which one or more information units were not properly received or from which no information units were received to a second bit value which is different from the first bit value. (Eberle, Abstract, Fig. 1, [0006]-[0010], Each bit position in the single merged acknowledgement represents one of the targets of a multicast.  Setting the bit at each position allows indication of which targets successfully or (unsuccessfully) received the multicast in a single encoding)
 
Regarding Claim 5,	The combination of Sartori and Eberle disclose the communication device according to claim 1, wherein the communication device is configured to transmit a combined acknowledgement information unit for information units received from different other communication devices within a predetermined period of time. (Eberle, Abstract, Fig. 1, [0006]-[0010], Fig. 5, [0025]-[0027] illustrates to merge the acknowledgements, which indicate successful completion of the multicast operation merged acknowledged packet 509.  The entire reference is on multicast.  Fig. 3 illustrates operation of a reliable simultaneous multicast operation)
 
Regarding Claim 6,	 The combination of Sartori and Eberle disclose the communication device according to claim 1, wherein the resource allocation message also defines in which wireless resource unit the combined acknowledgement information unit is to be transmitted, and   wherein the communication device is configured to transmit the combined acknowledgement information unit in the wireless resource unit specified by the resource allocation message. (Eberle, Abstract, Fig. 1, [0006]-[0010], Fig. 5, [0025]-[0027] illustrates to merge the acknowledgements, which indicate successful completion of the multicast operation merged acknowledged packet 509.  The entire reference is on multicast.  Fig. 3 illustrates operation of a reliable simultaneous multicast operation)

 Regarding Claim 8,	 Sartori discloses a method for communication, wherein the method comprises: (Sartori, Abstract, Fig. 3, UE 302/304)
 	receiving, at a communication device, one or more information units from a plurality of other communication devices, (Sartori, Abstract, [0001]-[0006], The paragraph [0003]: Direct device-to-device D2D communication be used to further boost the network capacity.  D2D communication refers to a communication mode between two or more user equipments (UEs) that does not include, or does not always include an access point (AP) in a communication between or among UEs)
receiving a resource allocation message from a managing communication device, (Sartori, Abstract, paragraphs [0005]-[0006] A first D2D UE indicating resource allocation information for the D2D communication link in a resource allocation message, Fig. 3, [0027]-[0036].  Resource allocation and resource allocation message is also disclosed through Fig. 5, paragraphs [0044], and paragraphs [0087], [0093])
Sartori does not explicitly disclose following:
wherein the resource allocation message defines an allocation of bit positions associated with an acknowledgement of information units received from the plurality of other communication devices in a combined acknowledgement information unit; and
transmitting a combined acknowledgement information unit in response to a reception of information units from a plurality of other communication using the allocation of bit positions defined in the resource allocation message.
However, Eberle in combination with Sartori disclose following:
wherein the resource allocation message defines an allocation of bit positions associated with an acknowledgement of information units received from the plurality of other communication devices in a combined acknowledgement information unit; and (Eberle, Abstract, [0010] It has been discovered that merging a plurality of multicast acknowledgements reduces multicast traffic while preserving information of the plurality of acknowledgements)
 transmitting a combined acknowledgement information unit in response to a reception of information units from a plurality of other communication using the allocation of bit positions defined in the resource allocation message. (Eberle, Abstract, [0010], Each bit position in the single merged acknowledgement represents one of the targets of a multicast.  Setting the bit at each position allows indication of which targets successfully or (unsuccessfully) received the multicast in a single encoding)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Sartori prior to the effective filing date of an application of the claimed invention with that of Eberle so that wherein the resource allocation message defines an allocation of bit positions associated with an acknowledgement of information units received from the plurality of other communication devices in a combined acknowledgement information unit; and transmitting a combined acknowledgement information unit in response to a reception of information units from a plurality of other communication using the allocation of bit positions defined in the resource allocation message.  The motivation to combine the teachings of Eberle would discover that merging or combining a plurality of multicast acknowledgements into a single multicast acknowledgement reduces multicast traffic while preserving information of the plurality of acknowledgements. (Eberle, Abstract, [0003]-[0010])

 Regarding Claim 9,	Sartori discloses a non-transitory digital storage medium having a computer program stored thereon to perform the method for communication, wherein the method comprises: (Sartori, Fig. 9, [0088]-[0093] Sartori discloses about non-transitory system memory and memory 1120, processing unit 1100, also program and data storage)
when said computer program is run by a computer.  (Sartori, paragraph [0018] computer/laptop computer)
receiving, at a communication device, one or more information units from a plurality of other communication devices, (Sartori, Abstract, [0001]-[0006], The paragraph [0003]: Direct device-to-device D2D communication be used to further boost the network capacity.  D2D communication refers to a communication mode between two or more user equipments (UEs) that does not include, or does not always include an access point (AP) in a communication between or among UEs)
receiving a resource allocation message from a managing communication device, (Sartori, Abstract, paragraphs [0005]-[0006] A first D2D UE indicating resource allocation information for the D2D communication link in a resource allocation message, Fig. 3, [0027]-[0036].  Resource allocation and resource allocation message is also disclosed through Fig. 5, paragraphs [0044], and paragraphs [0087], [0093])
Sartori does not explicitly disclose about following:
wherein the resource allocation message defines an allocation of bit positions associated with an acknowledgement of information units received from the plurality of other communication devices in a combined acknowledgement information unit; and
transmitting a combined acknowledgement information unit in response to a reception of information units from a plurality of other communication using the allocation of bit positions defined in the resource allocation message.
However, Eberle in combination with Sartori disclose following.
wherein the resource allocation message defines an allocation of bit positions associated with an acknowledgement of information units received from the plurality of other communication devices in a combined acknowledgement information unit; and (Eberle, Abstract, [0010], It has been discovered that merging a plurality of multicast acknowledgements reduces multicast traffic while preserving information of the plurality of acknowledgements, Fig. 5, [0025]-[0027] merged acknowledged packet 509)
 transmitting a combined acknowledgement information unit in response to a reception of information units from a plurality of other communication using the allocation of bit positions defined in the resource allocation message, (Eberle, Abstract, [0010], Each bit position in the single merged acknowledgement represents one of the targets of a multicast.  Setting the bit at each position allows indication of which targets successfully or (unsuccessfully) received the multicast in a single encoding, Fig. 5, [0025]-[0027] merged acknowledged packet 509)
It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Sartori prior to the effective filing date of an application of the claimed invention with that of Eberle so that wherein the resource allocation message defines an allocation of bit positions associated with an acknowledgement of information units received from the plurality of other communication devices in a combined acknowledgement information unit; and transmitting a combined acknowledgement information unit in response to a reception of information units from a plurality of other communication using the allocation of bit positions defined in the resource allocation message.  The motivation to combine the teachings of Eberle would discover that merging or combining a plurality of multicast acknowledgements into a single multicast acknowledgement reduces multicast traffic while preserving information of the plurality of acknowledgements. (Eberle, Abstract, [0003]-[0010])

11.	Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Sartori et al., (Pub. No.: US 2016/0066337 A1), and Eberle et al., (Pub. No.: US 2006/0114848 A1), in view of  (3GPP TSG RAN WG1 Meeting #89, Hangzhou, P.R. China, 15th-19th May 2017, R1-1707586, Agenda item: 6.2.9.2.3.4, Source: LG Electronics, Title: Discussion on feedback information on sidelink).
  
Regarding Claim 7,		The combination of Sartori and Eberle disclose the communication device according to claim 1, wherein the communication device is configured to evaluate a resource allocation message. (Sartori, Abstract, paragraphs [0005]-[0006] A first D2D UE indicating resource allocation information for the D2D communication link in a resource allocation message, Fig. 3, [0027]-[0036].  Resource allocation and resource allocation message is also disclosed through Fig. 5, paragraphs [0044], and paragraphs [0087], [0093])
	Sartori and Eberle do not explicitly disclose following.
	which is piggybacked on data.
	However, Document LG Electronics disclose following.
 	which is piggybacked on data. (Document LG Electronics, Introduction, Agreement, and 2.1 Page 1 and 2, Piggyback, as per current agreement, it is possible to consider using piggyback in the existing channels.  Basically,  there are two possibilities in implementing the piggy back: Option 1: Piggyback is done at the physical layer.  Option 2: Piggyback is done at higher layer)
	It would have been obvious to a person having ordinary skill in the art to be motivated to combine the teachings of Sartori and Eberle prior to the effective filing date of an application of the claimed invention with that of Document LG Electronics so that which is piggybacked on data.  The motivation to combine the teachings of Document LG Electronics would include the teachings on piggybacked on data. Further, it would be more power/resource efficient to send the feedback information along with any data, which implies that the feedback latency be increased. (Document LG Electronics, Introduction: Agreement, and section 2.1, Page 1 and 2)

Conclusion
12.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
13.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANJAY K DEWAN whose telephone number is (571)272-4086.  The examiner can normally be reached on 9 AM to 5:30 PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pankaj Kumar can be reached on (571)272-3011.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.K.D/Examiner, Art Unit 2463                                                                                                                                                                                                        
/Peter G Solinsky/Primary Examiner, Art Unit 2463